Citation Nr: 0827490	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error in the July 
1999 rating decision which granted Dependency and Indemnity 
Compensation (DIC) benefits and assigned an effective date of 
February 23, 1999.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1944 to 
September 1945.  He was a prisoner of the German Government 
from December 1944 to May 1945.  

By rating action in February 1993, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this decision and did not appeal.  

In November 1998, the Board of Veterans' Appeals (Board) 
denied service connection for the cause of the veteran's 
death.  The appellant's Motion for Reconsideration of the 
November 1998 Board decision was denied in September 1999.  

By rating action in July 1999, the RO reopened the 
appellant's claim and granted service connection for the 
cause of the veteran's death; effective from February 23, 
1999, the date of receipt of the appellant's request to 
reopen her claim.  A notice of disagreement as to the 
effective date assigned was received in September 1999; a 
statement of the case was issued in September 2000, and a VA 
Form 9, was received in August 2001.  

In February 2002, the appellant was notified that a 
substantive appeal for the claim of an earlier effective date 
(EED) for the grant of DIC benefits had not been timely 
received.  A notice of disagreement to the timeliness of her 
substantive appeal was received in August 2002, and an SOC 
was promulgated in February 2003.  However, no further 
correspondence was received from the appellant concerning the 
issue of the timeliness of her substantive appeal, and that 
issue is final.  

This matter comes before the Board on appeal from a July 2005 
decision by the RO which found that there was no CUE in the 
July 1999 rating decision which assigned an effective date of 
February 23, 1999, for the grant of service connection for 
the cause of the veteran's death.  

FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board in November 1998.  

2.  A request to reopen the claim for DIC benefits was 
received in February 1999.  

3.  Entitlement to DIC benefits was granted by rating 
decision dated in July 1999; effective from February 23, 
1999, the date of receipt of the appellant's request to 
reopen the claim.  

4.  The July 1999 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
was denied by the Board in November 1998.  38 U.S.C.A. 
§ 7105(d) (West 2002 & Supp. 2007); 38 C.F.R. § 20.1104 
(2007).  

2.  The July 1999 rating decision that granted DIC benefits 
and assigned an effective date of February 23, 1999, is 
final.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).  

3.  The July 1999 rating decision did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007).  

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  
Previous determinations of the Board that are final and 
binding, including decisions of the degree of disability, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, however, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims explained that in order 
for clear and unmistakable error to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel, 6 Vet. 
App. at 245 (quoting Russell, supra).  See Bustos v. West, 
179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as 
set forth in 38 C.F.R. § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2007).  

Where dependency and indemnity compensation is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
dependency and indemnity compensation is awarded pursuant to 
a liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  
(1) If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.  
(2) If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative 
determination of entitlement.  
(3) If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  
38 C.F.R. § 3.114 (2007).  

Factual Background & Analysis

The appellant's attorney argues, in essence, that the July 
1999 rating decision that granted entitlement to DIC benefits 
and assigned an effective date of February 23, 1999 contained 
clear and unmistakable error (CUE).  He presents two 
arguments.  First, that the RO's failure to apply the 
provisions of 38 C.F.R. § 3.114(a)(3) and assign an effective 
date of February 23, 1998, one year prior to receipt of her 
request to reopen her claim, was a misapplication of 
regulations and amounted to CUE.  Second, that the RO's 
failure to apply the provisions of 38 C.F.R. § 3.156(b) 
and/or 38 C.F.R. § 3.400(q)(1) and assign an effective date 
of May 2, 1995, was a misapplication of regulations and 
amounted to CUE.

Before addressing the attorney's contentions, the Board 
believes that a brief historical review of the appellant's 
claim for DIC benefits would be helpful in understanding the 
basis for the July 1999 rating decision and the assignment of 
an effective date of February 23, 1999, for the grant of DIC 
benefits.  

The appellant's original claim of service connection for the 
cause of the veteran's death was denied by the RO in February 
1993, on the grounds that the veteran's heart disease was not 
shown in service or until many years thereafter.  The 
appellant was notified of this decision and did not appeal.  

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding, 
in pertinent part, the following note, "[f]or purposes of 
this section, the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity."  The 
effective date of the change was August 24, 1993.  See 59 
Fed. Reg. 35464, July 12, 1994.  

In May 1995, the appellant sought to reopen her claim for DIC 
benefits based on the liberalizing regulations that allowed 
for presumptive consideration of ischemic heart disease for 
former POWs.  In September 1995, the RO denied the 
appellant's claim on the basis that there was no evidence of 
heart disease in service or within one year of discharge from 
service, and that there was no evidence that the veteran 
suffered localized edema while he was a POW.  The RO noted 
that the veteran specifically denied any history of edema 
while he was a POW on two VA POW examinations in 1985 and 
1987.  In November 1998, the Board considered the 1993 
liberalizing regulation (38 C.F.R. § 3.309(c)), and denied 
the appellant's claim based on the absence of any competent 
evidence of heart disease in service or until many years 
thereafter and no evidence of edema in the lower extremities 
while the veteran was a POW.  

In February 1999, the appellant requested to reopen her claim 
and submitted letters from two former POWs who were 
reportedly in the same POW camp as the veteran.  The former 
POWs asserted, in essence, that they recalled conversations 
they had with the veteran about swelling in his lower 
extremities when they were POWs.  In July 1999, the RO 
reopened the appellant's claim and granted DIC benefits based 
on the former POW statements.  The RO assigned an effective 
date of February 23, 1999, the date of receipt of the 
appellant's request to reopen her claim.  38 C.F.R. 
§ 3.400(q)(2).  The appellant and her representative were 
notified of this decision and did not perfect an appeal as to 
the effective date assigned.  

Turning to the attorney's first argument, it should be noted 
that the November 1998 Board decision considered the 
liberalizing regulation which added ischemic heart disease to 
the list of presumptive disease under 38 C.F.R. § 3.309(c), 
and denied the appellant's claim on the basis that there was 
no evidence that he experienced localized edema while he was 
a POW.  The Board decision was not appealed and was final 
when the appellant sought to reopen her claim in February 
1999.  

The subsequent July 1999 rating decision reopened the 
appellant's claim and granted service connection for the 
cause of the veteran's death based on receipt of additional 
evidence which indicated that the veteran experienced edema 
while he was a POW.  

It is clear that there is not an indefinite time period for 
the application of 38 C.F.R. § 3.114; rather, there "must be 
a cause-and-effect relationship between the passage or 
promulgation of a liberalizing law, and a subsequent review 
of a prior final decision on a claim."  Brown v. Nicholson, 
21 Vet.App. 290 (2007). Between the time of the November 1998 
Board decision and the July 1999 rating decision, there were 
no changes to the regulations pertaining to former POWs under 
38 C.F.R. § 3.309(c).  It is significant to note that DIC 
benefits were not granted in 1999 pursuant to a liberalizing 
law, but on the basis of receipt of new and material evidence 
under 38 C.F.R. § 3.400.  As such, the provisions of 
38 C.F.R. § 3.114 are not applicable to the facts of this 
case.  Rather, the provisions of 38 C.F.R. § 3.400(q)(2) 
control the assignment of an effective date for DIC benefits.  
See, e.g., Brown, supra.

As for the second argument, the provisions of 38 C.F.R. 
§ 3.156(b) are also inapplicable to the appellant's 
situation.  That regulation indicates that if new and 
material evidence is received prior to the expiration of the 
appeal period, or prior to the appellate decision if an 
appeal has been filed to the Board, then that evidence will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  It is clear from the context of 38 C.F.R. § 3.156(b) 
that it applies to the submission of evidence within the 
appeal period following an RO rating decision; it does not 
apply to the appeal period following a Board decision.  
"Appellate decision" within that provision refers to a 
Board decision, not a decision by the United States Court of 
Appeals for Veterans Claims.  Jackson v. Nicholson, 19 
Vet.App. 207 (2005).  Therefore, in the facts of this case, 
since the new and material evidence was received following a 
final Board decision, 38 C.F.R. § 3.156(b) is inapplicable.  
The same analysis applies to the attorney's argument that 
38 C.F.R. § 3.400(q)(1) should have been applied.

Based on the discussion above, the Board finds that the July 
1999 rating decision was not clearly and unmistakably 
erroneous in assigning an effective date of February 23, 1999 
for the grant of DIC benefits.  There was no error in the 
RO's failure to consider 38 C.F.R. §§ 3.114(a)(3) or 3.156(b) 
or 3.400(q)(1) since neither regulation applied to the 
factual or legal posture of the appellant's case in 1999.  
Thus, the Board finds that there was no misapplication of the 
applicable legal criteria at the time of the July 1999 rating 
decision.  Accordingly, the appeal as to CUE in the July 1999 
rating decision must be denied as a matter of law.  


ORDER

As there was no CUE in the July 1999 rating decision that 
granted DIC benefits, and assigned an effective date of 
February 23, 1999, the appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


